United States District Court
                 FOR THE
      NORTHERN DISTRICT OF CALIFORNIA

           VENUE: SAN FRANCISCO                                     FILED
                                                                      Nov 17 2020

                                                                    SUSANY. SOONG
                UNITED STATES OF AMERICA,                      CLERK, U.S. DISTRICT COURT
                                                            NORTHERN DISTRICT OF CALIFORNIA
                              V.                                     SAN FRANCISCO


             MARK GUARDADO, JR.,
               ASHLEY OVERTON,
                                                            CR 20-0431 VC
              JUAN DANIEL DAGIO,
         ANDREW RAY PEREZ, aka ANDREW
                  RODRIGUEZ,
                BRIAN CLAPP, and
             JAIME VALENCIA-ARAIS



                     DEFENDANT(S).


                    INDICTMENT


                       See Attachment 1




 A true bill.
       V)RUHSHUVRQRIWKH*UDQG-XU\
                                                Foreman

                            WK
 Filed in open court this __________ day of

    1RYHPEHU
 _________________________________.
                         ____
                            ___
                              _ ___.

  _
  ____________________________________________
    _____________________
                        ___
                          _ __
                             ___
                               _ ___
                                   ____
                                     _________
                                              Clerk
  ____________________________________________
  ______
      _ ______
             ___
               ___
                 ________
                       _ ______
                       __      _____
                               __

                                   Bail,   $UUHVW:DUUDQW
                                   Bail $ _____________
   Hon. Jacqueline Scott Corley
           Attachment 1 to Indictment -- United States v. Mark Guardado, Jr., et al.

18 U.S.C. § 371 – Conspiracy to Commit Theft of Mail and to Commit Fraud in Connection with
                  Identification Documents

18 U.S.C. § 1028(a)(1) – Fraud in Connection with Identification Documents – Production

18 U.S.C. § 1028(a)(3) – Fraud in Connection with Identification Documents – Possession of
                         Five or More Documents

18 U.S.C. § 1028(a)(5) – Fraud in Connection with Identification Documents – Document-
                         Making Implements

18 U.S.C. § 1028(a)(8) – Fraud in Connection with Identification Documents – Trafficking

18 U.S.C. § 1029(a)(2) – Fraudulent Use of Unauthorized Access Devices

18 U.S.C. § 1029(a)(3) – Possession of Fifteen of More Counterfeit Access Devices

18 U.S.C. § 1028A – Aggravated Identity Theft

18 U.S.C. § 1704 – Unlawful Possession of Postal Keys and Locks

18 U.S.C. § 1708 – Theft or Receipt of Stolen Mail

18 U.S.C. § 2 – Aiding and Abetting

18 U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C) – Forfeiture Allegation
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                  FILED
 2                                                                           Nov 17 2020

 3                                                                         SUSANY. SOONG
                                                                      CLERK, U.S. DISTRICT COURT
                                                                   NORTHERN DISTRICT OF CALIFORNIA
 4                                                                          SAN FRANCISCO

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10                               SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,           )   CASE NO.     CR 20-0431 VC
                                         )
12          Plaintiff,                   )   VIOLATIONS: 18 U.S.C. § 371 – Conspiracy to
                                         )   Commit Theft of Mail and to Commit Fraud in
13     v.                                )   Connection with Identification Documents;
                                         )   18 U.S.C. § 1028(a)(1) – Fraud in Connection with
14   MARK GUARDADO, JR.,                 )   Identification Documents – Production;
     ASHLEY OVERTON,                     )   18 U.S.C. § 1028(a)(3) – Fraud in Connection with
15   JUAN DANIEL DAGIO,                  )   Identification Documents – Possession of Five or
     ANDREW RAY PEREZ, aka ANDREW        )   More Documents;
16   RODRIGUEZ,                          )   18 U.S.C. § 1028(a)(5) – Fraud in Connection with
     BRIAN CLAPP, and                    )   Identification Documents – Document-Making
17   JAIME VALENCIA-ARAIS,               )   Implements;
                                         )   18 U.S.C. § 1028(a)(8) – Fraud in Connection with
18          Defendants.                  )   Identification Documents – Trafficking;
                                         )   18 U.S.C. § 1029(a)(2) – Fraudulent Use of
19                                       )
                                         )   Unauthorized Access Devices;
20                                       )   18 U.S.C. § 1029(a)(3) – Possession of Fifteen of
                                         )   More Counterfeit Access Devices;
21                                       )   18 U.S.C. § 1028A – Aggravated Identity Theft;
                                         )   18 U.S.C. § 1704 – Unlawful Possession of Postal
22                                       )   Keys and Locks;
                                         )   18 U.S.C. § 1708 – Theft or Receipt of Stolen Mail;
23                                       )
                                         )   18 U.S.C. § 2 – Aiding and Abetting;
24                                       )   18 U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C) –
                                         )   Forfeiture Allegation
25                                       )
                                         )   SAN FRANCISCO VENUE
26                                       )
                                         )   UNDER SEAL
27                                       )

28                                  INDICTMENT


     INDICTMENT
 1 The Grand Jury charges:

 2                                                Introductory Allegations

 3          At all times relevant to this Indictment:

 4          1.     Defendant Mark GUARDADO, JR. was a resident of San Jose, California.

 5          2.     Defendant Ashley OVERTON was a resident of Palo Alto, California.

 6          3.     Defendant Juan Daniel DAGIO was a resident of San Jose, California.

 7          4.     Defendant Andrew Ray PEREZ, aka Andrew Rodriguez was a resident of San Jose,

 8 California.

 9          5.     Defendant Brian CLAPP was a resident of San Jose, California.

10 COUNT ONE: (18 U.S.C. § 371 Conspiracy to Commit Theft of Mail and to Commit Fraud in
              Connection with Identification Documents)
11

12                                           Object of the Conspiracy

13          6.     Beginning at a time unknown to the Grand Jury, but no later than in or about January of

14 2018, and continuing to in or about August of 2019, in the Northern District of California and elsewhere,

15 the defendants,

16                                  MARK GUARDADO, JR.,
                                      ASHLEY OVERTON,
17                                   JUAN DANIEL DAGIO,
                          ANDREW RAY PEREZ, aka ANDREW RODRIGUEZ, and
18
                                        BRIAN CLAPP,
19

20 and other persons known and unknown to the Grand Jury, did unlawfully and knowingly combine,

21 conspire, and agree together and with each other to commit offenses against the United States,

22 specifically, possession of stolen mail in violation of Title 18, United States Code, Section 1708, and

23 fraud and related activity in connection with identification documents, specifically, knowingly and

24 without lawful authority producing an identification document, authentication feature, or false

25 identification document in violation of 18 U.S.C. § 1028(a)(1), and knowingly transferring an

26 identification document, authentication feature, or false identification document knowing that such

27 document or feature was stolen or produced without lawful authority, in violation of 18 U.S.C. §

28 1028(a)(2).

                                                         2
 1                                             Manner and Means

 2          7.     Defendants stole United States mail by using actual or counterfeit postal keys to gain

 3 access to cluster mailboxes in apartment buildings in Sunnyvale, Palo Alto, Santa Clara, Redwood City,

 4 Menlo Park, and San Jose, California. During the timeframe referenced in this Indictment, defendants

 5 GUARDADO, OVERTON, PEREZ, and CLAPP repeatedly communicated via text regarding the use of

 6 real or counterfeit postal keys to go out on “missions,” meaning outings where GUARDADO, PEREZ,

 7 DAGIO, and other persons known and unknown to the grand jury stole mail in bulk from apartment

 8 buildings.

 9          8.     Defendants GUARDADO, OVERTON, DAGIO, PEREZ, and other persons known and

10 unknown to the grand jury obtained personal identifying information, such as names, addresses,

11 telephone numbers, and dates of birth, from the stolen mail and other sources. Using that information,

12 GUARDADO created counterfeit California state driver’s licenses in the names of the victims of the

13 stolen mail, but depicting the photographs of GUARDADO, OVERTON, DAGIO, PEREZ, and other

14 persons known and unknown to the grand jury.

15          9.     Using the counterfeit driver’s licenses, defendants GUARDADO, OVERTON, DAGIO,

16 PEREZ, CLAPP and others known and unknown to the grand jury activated and used credit cards,
17 negotiated checks, and used other stolen or fraudulently obtained access devices to obtain money and

18 other things of value.

19                                               Overt Acts

20          10.    In furtherance of the conspiracy, and to accomplish its objects, the defendants and others

21 committed various overt acts in the Northern District of California and elsewhere, including, but not

22 limited to the following:

23                 (a)      Sometime during January of 2018, defendant OVERTON cashed stolen checks in

24 the name of victim L.F.

25                 (b)      Sometime after March 3, 2018, a person texted defendant GUARDADO, asking

26 that he make a counterfeit driver’s license for defendant DAGIO.
27                 (c)      On September 18, 2018, defendant CLAPP rented a public storage unit in

28 Campbell, California and provided access to that unit to defendants GUARDADO and OVERTON.

                                                        3
 1                 (d)    On or about October 12, 2018, defendant OVERTON used a counterfeit driver’s

 2 license containing the personal identifying information of victim C.K. to book a room on Hotels.com.

 3                 (e)     On October 15, 2018, OVERTON exchanged text messages with CLAPP

 4 regarding her use of C.K.’s personal identifying information to book the room.

 5                 (f)    On or about October 31, 2018, defendant GUARDADO texted defendant PEREZ

 6 regarding PEREZ’s and another person’s use of postal keys and about their arrangement to “split” the

 7 credit cards they received.

 8                 (g)    On December 18, 2018, defendant GUARDADO texted defendant OVERTON

 9 that he was meeting up with defendant PEREZ to obtain a copy of his Mountain View postal key.

10                 (h)    On December 23, 2018, defendant GUARDADO texted defendant OVERTON

11 that he had one Menlo Park postal key that he hoped would work.

12                 (i)    On January 6, 2019, at 4:00 a.m., defendant GUARDADO and defendant

13 VALENCIA-ARIAS entered an apartment building at 235 Arlington Road, Redwood City, California,

14 and, using a postal key, removed mail from cluster mailboxes.

15                 (j)    On January 6, 2019, at 5:18 a.m., defendant GUARDADO texted defendant

16 OVERTON that he was “on a mission” and that he had “2 trash bags FULL OF MAIL.”

17                 (k)    On January 22, 2019, OVERTON and CLAPP exchanged texts regarding booking

18 Overton a room in Redwood City because GUARDADO has a counterfeit postal key that he wanted to

19 use there.

20                 (l)    On January 28, 2019, defendant OVERTON texted defendant DAGIO stating that

21 she had lost her wallet and that “IF SOMEONE FINDS it AND RETURNS IT TO THE ADDRESS ON

22 THE ID (a fake ID mark made me) THEY’LL BE sending mark PayPal card and a bunch of my cards

23 with my name and his names on it to the person mark and I frauded!!!!!”

24                 (m)    On January 30, 2019, defendant GUARDADO texted defendant OVERTON that

25 he was “stranded in Palo Alto on foot with 2 backpacks and a big garbage bag full of mail.”

26                 (n)     On February 3, 2019, defendant GUARDADO texted defendant OVERTON that

27 a person and defendant DAGIO were “gonna be out on a mail run since he rented a van for a few days . .

28 .” and that a person “really wants to hit Sunnyvale.”

                                                       4
 1                  (o)    On February 4, 2019, OVERTON told CLAPP that GUARDADO was going to

 2 use CLAPP’s car to steal mail.

 3                  (p)    On February 24, 2019, defendant GUARDADO texted defendant OVERTON that

 4 he and a person were going to Sunnyvale “to test out some new things.”

 5                  (q)    On February 26, 2019, defendant GUARDADO texted defendant OVERTON that

 6 he needed “to spend at least an hour making keys” before he could go out.

 7                  (r)    On March 22, 2019, defendant OVERTON was discovered in a silver SUV

 8 belonging to CLAPP in the parking lot of the Extended Stay America Hotel in San Mateo. The SUV

 9 contained bank cards bearing OVERTON’s name and defendant’s GUARDADO’s name; a duffle bag

10 contain a large amount of mail; checks; passports; counterfeiting tools such as a color printer and

11 laminator; and several counterfeit California driver’s licenses. Five of the driver’s licenses contained

12 the photograph of defendant GUARDADO but the personal identifying information of other individuals.

13                  (s)    On or about March 22, 2019, defendant GUARDADO and defendant OVERTON

14 possessed several counterfeit driver’s licenses bearing photographs of defendant GUARDADO,

15 approximately 990 pieces of opened and unopened mail belonging to 450 individuals, identification-

16 making equipment and images of postal keys, and indicia in the names of DAGIO, OVERTON, and

17 another person, found in a hotel room in the Extended Stay America Hotel to which defendant

18 OVERTON had the key.

19                  (t)    On March 26, 2019, defendant DAGIO used a credit card and a counterfeit

20 driver’s license in the name of victim D.E. to obtain two cash advances for $1,590 and $2,650 at the

21 Casino M8trix in San Jose, California.

22                  (u)    On dates unknown, but including February 2, 2018 through March 7, 2019,

23 defendant GUARDADO possessed in his Google account, among other things, counterfeit California

24 driver’s licenses that bore his likeness but the personal identifying information of another person, and

25 similar counterfeit California driver’s licenses bearing the likenesses of defendants DAGIO,

26 OVERTON, and PEREZ.

27 COUNT TWO: (18 U.S.C. § 1028(a)(1) – Fraud in Connection with Identification Documents –
              Production)
28

                                                         5
 1          On or about no later than in or about January of 2018 through March of 2019, in the Northern

 2 District of California, the defendant,

 3                                          MARK GUARDADO, JR.,

 4 did knowingly and without lawful authority produce an identification document, authentication feature,

 5 and false identification document, wherein the production of the identification document, authentication

 6 feature, and false identification document was in or affected interstate commerce, and the offense

 7 involved the production or transfer of an identification document, authentication feature, and false

 8 identification document that was or appeared to be a driver’s license or personal identification card, and

 9 the offense involved the production or transfer of more than five identification documents,

10 authentication features, or false identification documents, in violation of Title 18, United States Code,

11 Section 1028(a)(1).

12 COUNT THREE: (18 U.S.C. § 1028(a)(3) – Fraud in Connection with Identification Documents –
                        – Possession of Five or More Documents)
13
          From in or about January 2018 through on or about March 22, 2019, in the Northern District of
14
   California, the defendants,
15
                                          MARK GUARDADO, JR.,
16                                           ASHLEY OVERTON,

17 did knowingly possess with intent to use unlawfully or transfer unlawfully five or more identification

18 documents not issued lawfully for the use of the defendant, authentication features, and false

19 identification documents, wherein the transfer, possession, or use of the identification documents,

20 authentication features, or false identification documents was in or affected interstate commerce, the

21 offense involved the production or transfer of an identification document, authentication feature, and

22 false identification document that was or appeared to be a driver’s license or personal identification card,

23 and the offense involved the production or transfer of more than five identification documents,

24 authentication features, or false identification documents, in violation of Title 18, United States Code,

25 Section 1028(a)(3).

26 COUNT FOUR: (18 U.S.C. § 1028(a)(5) – Fraud in Connection with Identification Documents –
               Document-Making Implements)
27

28

                                                         6
 1          From in or about January 2018 through on or about March 22, 2019, in the Northern District of

 2 California, the defendant,

 3                                          MARK GUARDADO, JR.,

 4 did knowingly produce, transfer, or possess a document-making implement or authentication feature

 5 with the intent that such document-making implement or authentication feature be used in the

 6 production of false identification documents, including counterfeit California driver’s licenses, and the

 7 production, transfer or possession of the authentication feature or document-making implement was in

 8 or affected interstate or foreign commerce, in violation of Title 18, United States Code, Section

 9 1028(a)(5).
10 COUNT FIVE: (18 U.S.C. § 1028(a)(8) – Fraud in Connection with Identification Documents –
                Trafficking)
11

12          From in or about January 2018 through on or about March 22, 2019, in the Northern District of

13 California, the defendant,

14                                          MARK GUARDADO, JR.,

15 did knowingly traffic in false or actual authentication features, for use in false identification documents,

16 document-making implements, and means of identification, wherein the trafficking of the false or actual
17 authentication features was in or affected interstate commerce, the offense involved the production and

18 transfer of an identification document, authentication feature, and false identification document that was

19 or appeared to be a driver’s license or personal identification card, and the offense involved the

20 production and transfer of more than five identification documents, authentication features, or false

21 identification documents, in violation of Title 18, United States Code, Section 1028(a)(8).

22 COUNT SIX: (18 U.S.C. § 1029(a)(3) – Possession of 15 or More Unauthorized Access Devices)

23          In or about January of 2018, through March 22, 2019, in the Northern District of California and

24 elsewhere, the defendants,

25                                          MARK GUARDADO, JR.,
                                             ASHLEY OVERTON,
26
27 knowingly and with intent to defraud possessed fifteen or more access devices, to wit, counterfeit

28 California driver’s licenses, said possession affecting interstate and foreign commerce, in violation of

                                                         7
 1 Title 18, United States Code, Section 1029(a)(3).

 2 COUNT SEVEN: (18 U.S.C. § 1029(a)(2) – Fraudulent Use of Unauthorized Access Devices)

 3          On or about March 26, 2019, in the Northern District of California, the defendant,

 4                                          JUAN DANIEL DAGIO,

 5 did knowingly and with intent to defraud traffic in certain unauthorized access devices, specifically, a JP

 6 Morgan Chase Bank credit card ending in -2431, to obtain things of value aggregating at least $1,000

 7 within a one-year period and, by such conduct, affected interstate commerce, in violation of Title 18,

 8 United States Code, Section 1029(a)(2).

 9 COUNT EIGHT: (18 U.S.C. § 1704 – Unlawful Possession of Postal Keys and Locks)
10          On or about February 24, 2019, in the Northern District of California, the defendant,

11                                         MARK GUARDADO, JR.,

12 did knowingly and unlawfully make, forge, and counterfeit a key adopted by the Postal Service and in

13 use on a lock box, lock drawer and other authorized receptacle for the deposit of mail matter with the

14 intent unlawfully and improperly to the same, in violation of Title 18, United States Code, Section 1704.

15 COUNT NINE: (18 U.S.C. § 1708 – Mail Theft)

16          On or about January 6, 2019, in the Northern District of California, the defendants,

17                                       MARK GUARDADO, JR., and
                                         JAIME VALENCIA-ARIAS,
18

19 did steal and take from and out of an authorized depository for mail matter located at 235 Arlington

20 Road, Redwood City, California, letters and mail addressed to various residents of the apartment

21 building at 235 Arlington Road, Redwood City, California, in violation of Title 18, United States Code,

22 Section 1708.

23 COUNT TEN: (18 U.S.C. § 1708 – Possession of Stolen Mail)

24          From on or about January 6, 2019 to on or about March 22, 2019,in the Northern District of

25 California, the defendant,

26                                       MARK GUARDADO, JR., and

27 unlawfully had in his possession mail which had been stolen, taken, embezzled, and abstracted from

28 authorized depositories for mail matter, knowing said mail to have been stolen, taken, embezzled, and

                                                        8
 1 abstracted, in violation of Title 18, United States Code, Section 1708.

 2 COUNT ELEVEN: (18 U.S.C. § 1708 – Possession of Stolen Mail)

 3          In or about January 2018, in the Northern District of California, the defendant,

 4                                             ASHLEY OVERTON,

 5 unlawfully had in her possession mail which had been stolen, taken, embezzled, and abstracted from

 6 authorized depositories for mail matter, knowing said mail to have been stolen, taken, embezzled, and

 7 abstracted, in violation of Title 18, United States Code, Section 1708.

 8 COUNT TWELVE: (18 U.S.C. § 1708 – Possession of Stolen Mail)

 9          On or about March 22, 2019, in the Northern District of California, the defendant,

10                                             ASHLEY OVERTON,

11 unlawfully had in her possession mail which had been stolen, taken, embezzled, and abstracted from

12 authorized depositories for mail matter, knowing said mail to have been stolen, taken, embezzled, and

13 abstracted, in violation of Title 18, United States Code, Section 1708.

14 COUNT THIRTEEN: (18 U.S.C. § 1708 – Possession of Stolen Mail)

15          On or about March 26, 2019, in the Northern District of California, the defendant,

16                                           JUAN DANIEL DAGIO,

17 unlawfully had in his possession mail which had been stolen, taken, embezzled, and abstracted from a

18 mail receptacle, knowing said mail to have been stolen, taken, embezzled, and abstracted, in violation of

19 Title 18, United States Code, Section 1708.

20 COUNT FOURTEEN: (18 U.S.C. § 1028A(a)(1) – Aggravated Identity Theft)

21          In or about January 2018, in the Northern District of California, the defendant,

22                                             ASHLEY OVERTON,

23 did knowingly possess, without lawful authority, the means of identification of another person,

24 specifically, a counterfeit California driver’s license of victim L.F, during and in relation to a felony

25 violation of Title 18, United States Code, Section 1028(a)(3), Fraud in Connection with Identification

26 Documents – Possession of Five or More Documents, as described in Count Three of this Indictment, in
27 violation of Title 18, United States Code, Section 1028A(a)(1).

28 COUNT FIFTEEN: (18 U.S.C. § 1028A(a)(1) – Aggravated Identity Theft)

                                                          9
 1          On or about October 12, 2018, in the Northern District of California, the defendant,

 2                                            ASHLEY OVERTON,

 3 did knowingly possess, without lawful authority, the means of identification of another person,

 4 specifically, a counterfeit California driver’s license of victim C.K., during and in relation to a felony

 5 violation of Title 18, United States Code, Section 1028(a)(3), Fraud in Connection with Identification

 6 Documents – Possession of Five or More Documents, as described in Count Three of this Indictment, in

 7 violation of Title 18, United States Code, Section 1028A(a)(1).

 8 COUNT SIXTEEN: (18 U.S.C. § 1028A(a)(1) – Aggravated Identity Theft)

 9          On or about January 28, 2019, in the Northern District of California, the defendant,

10                                          MARK GUARDADO, JR.,

11 did knowingly possess, without lawful authority, the means of identification of another person,

12 specifically, he possessed a counterfeit California driver’s license of victim N.A.K., during and in

13 relation to a felony violation of Title 18, United States Code, Section 1029(a)(3), Possession of 15 or

14 More Unauthorized Access Devices, as described in Count Six of this Indictment, in violation of Title

15 18, United States Code, Section 1028A(a)(1).

16 COUNT SEVENTEEN:                 (18 U.S.C. § 1028A(a)(1) – Aggravated Identity Theft)

17          On or about February 10, 2019, through on or about February 13, 2019, in the Northern District

18 of California, the defendant,

19                                          MARK GUARDADO, JR.,

20 did knowingly possess, without lawful authority, the means of identification of another person,

21 specifically, he possessed a counterfeit California driver’s license of victim A.M., during and in relation

22 to a felony violation of Title 18, United States Code, Section 1028(a)(8), Fraud in Connection with

23 Identification Documents – Trafficking, as described in Count Seven of this Indictment, in violation of

24 Title 18, United States Code, Section 1028A(a)(1).

25 COUNT EIGHTEEN: (18 U.S.C. § 1028A(a)(1) – Aggravated Identity Theft)

26          On or about March 26, 2019, in the Northern District of California, the defendant,

27                                           JUAN DANIEL DAGIO,

28 did knowingly use, without lawful authority, the means of identification of another person, specifically,

                                                         10
 1 a counterfeit California driver’s license of victim D.E., during and in relation to a felony violation of

 2 Title 18, United States Code, Section 1029(a)(2), Fraudulent Use of Unauthorized Access Devices, as

 3 described in Count Seven of this Indictment, in violation of Title 18, United States Code, Section

 4 1028A(a)(1).

 5 FORFEITURE ALLEGATION:                  (18 U.S.C. § 982(a)(2)(B) and 1029(c)(1)(C))

 6          The allegations contained in Counts Six and Seven of this Indictment are re-alleged and

 7 incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,

 8 Sections 982(a)(2)(B) and 1029(c)(1)(C).

 9          Upon conviction of the offense set forth in Counts Six through Seven of this Indictment, the

10 defendants,

11                                               MARK GUARDADO, JR.,
                                                  ASHLEY OVERTON,
12                                               JUAN DANIEL DAGIO,
13
     shall forfeit to the United States, pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and
14
     1029(c)(1)(C), any property constituting or derived from proceeds the defendant obtained, directly or
15
     indirectly, as the result of such violation and any personal property used or intended to be used to
16
     commit, or facilitate the commission, of the offense.
17
            If any of the property described above, as a result of any act or omission of the defendant:
18
                    a.      cannot be located upon exercise of due diligence;
19
                    b.      has been transferred or sold to, or deposited with, a third party;
20
                    c.      has been placed beyond the jurisdiction of the court;
21
                    d.      has been substantially diminished in value; or
22
                    e.      has been commingled with other property which cannot be divided without
23
                            difficulty,
24
     the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
25
     United States Code, Section 853(p), as incorporated by Title 18, United States Code, Sections 982(b)(1)
26
     and 1029(c)(2).
27

28

                                                          11
 1         All pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)(C), Title 28

 2 United States Code Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 3

 4 DATED: November 17, 2020                                    A TRUE BILL.

 5
                                                                    V
 6                                                             _________________________
                                                               FOREPERSON
 7

 8 DAVID L. ANDERSON
   United States Attorney
 9
10 _____________________________
   _________________________
11 BARBARA     J.
               J VALLIERE
   Assistant United States Attorney
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                      12
